Chase 1LiBewIIOZ2BNUIW COnocumeant464 FribetiCOI24220 Aeegetiofi2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LILIAN PAHOLA CALDERON JIMENEZ,
and LUIS GORDILLO, et al.,

Individually and on behalf of all others

similarly situated,

No. 1:18-cv-10225-MLW
Plaintiffs-Petitioners,

Vv.

CHAD WOLF, et al.,

Defendants-Respondents.

Name Nee” Neer Nee” Seen’ See” Nem” Sime ee ene Nee Nee ee” Nee” See”

 

ASSENTED-TO MOTION TO EXTEND THE DEADLINE
TO FILE ANY AMENDED COMPLAINT

Petitioners respectfully request that, pending the parties’ forthcoming report on the case
schedule (to be filed February 4, 2020), the Court: (1) extend the deadline for filing any amended
complaint or any motion to file additional pleadings from January 24, 2020, to February 7, 2020;
(2) extend the deadline to respond to any amended complaint from February 24, 2020, to March
9, 2020 or, if the amendment requires the certification of a new or amended class definition,
from March 24, 2020, to April 7, 2020. In support of this motion, Petitioners state as follows:

The parties continue to negotiate a proposed case schedule, including proposed deadlines
for filing any amended complaint (or any motion to file additional pleadings) and responding to
any amended complaint. Per the Court’s January 21, 2020 Order, Petitioners expect that the
parties will report on that schedule, including the aforementioned deadlines, on February 4,
2020. Dkt. No. 463. As the parties continue to negotiate, Petitioners respectfully request that the

Court extend the deadlines as outlined above in the interim.

AVC Te .

Wer Dd

Wau 2% O20
